Name: Commission Implementing Decision (EU) 2016/530 of 1 April 2016 on a measure taken by Germany pursuant to Directive 2006/42/EC of the European Parliament and of the Council, to prohibit the placing on the market of a type of a power generator (notified under document C(2016) 1779) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: marketing;  electronics and electrical engineering;  technology and technical regulations;  Europe;  international trade;  consumption
 Date Published: 2016-04-05

 5.4.2016 EN Official Journal of the European Union L 88/32 COMMISSION IMPLEMENTING DECISION (EU) 2016/530 of 1 April 2016 on a measure taken by Germany pursuant to Directive 2006/42/EC of the European Parliament and of the Council, to prohibit the placing on the market of a type of a power generator (notified under document C(2016) 1779) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 11(3) thereof, Whereas: (1) In accordance with the procedure set out in Article 11(2) of Directive 2006/42/EC, Germany informed the Commission of a measure to prohibit the placing on the market of a power generator of type Rotenbach FO-65/LB2600 manufactured by Zhejiang Lingben Machinery and Electronics Co. Ltd, China and distributed by Fringo GmbH & Co. KG Germany. (2) The reason for taking the measure was the non-conformity of the power generator with the essential health and safety requirements set out in Annex I to Directive 2006/42/EC. (3) Section 1.5.1 of Annex I to Directive 2006/42/EC, regarding the electricity supply, requires that machinery which has an electricity supply must be designed, constructed and equipped in such a way that all hazards of an electrical nature can be prevented. The power generator had the following shortcomings:  The exposed wiring between the ignition switch and the ignition mechanism of the petrol engine and the freely accessible 12 V battery could, in the event of a fault, cause an electric shock or a fire and short circuiting of the battery;  Although the operating panel of the generating set was covered with housing on the back, the cable entry (generator cable) and a break in the housing were designed in such a way that it was possible to reach live parts of the 230 V connections of the voltmeter and live parts of the heavy-duty power socket;  Some components of the control panel did not correspond to protection level IPX3;  Several earth wires were connected to one terminal connection on both the 400 V socket and the 230 V sockets;  The ends of the wires were tinned, and there were no wire-end ferrules which raised the risk of a potentially fatal electric shock in case the user touched a part of a product being at high voltage;  Except for the earth wire (two-colour GREEN/YELLOW combination) none of the wires were clearly identifiable. There was no connection plan which could be used to identify the wires;  The colour code used for different type of cables did not fulfill the requirements. (4) Section 1.7.3 of Annex I to Directive 2006/42/EC, regarding the marking of machinery, requires the machinery to be marked visibly, legibly and indelibly with minimum particulars. The petrol power generator had no label with the designation low power generation set. Data plates were glued on and were easy to remove. The company name and full address of the manufacturer were lacking. (5) The Commission invited Fringo GmbH & Co. KG and Zhejiang Lingben Machinery and Electronics Co. Ltd to present their observations on the measure taken by Germany. No reply was received. (6) Examination of the evidence provided by the German authorities confirms that the petrol power generator manufactured by Zhejiang Lingben Machinery and Electronics Co. Ltd and distributed by Fringo GmbH & Co. KG, KurfÃ ¼rstendamm 96, 10709 Berlin, fails to comply with the essential health and safety requirements referred to in Article 5(1)(a) of Directive 2006/42/EC and that the non-conformity gives rise to serious risks of injury to users. It is therefore appropriate to consider the measure taken by Germany as justified, HAS ADOPTED THIS DECISION: Article 1 The measure taken by Germany to prohibit the placing on the market of a power generator of type Rotenbach FO-65/LB2600 manufactured by Zhejiang Lingben Machinery and Electronics Co. Ltd, China and distributed by Fringo GmbH & Co. KG, KurfÃ ¼rstendamm 96, 10709 Berlin, is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 April 2016. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 157, 9.6.2006, p. 24.